Name: Commission Regulation (EC) No 1711/95 of 13 July 1995 concerning the transitional adjustment of the special arrangement for the import of durum wheat originating in Morocco required in order to implement the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations and derogating from Council Regulation (EEC) No 1520/76
 Type: Regulation
 Subject Matter: Africa;  EU finance;  trade;  plant product;  international trade;  tariff policy
 Date Published: nan

 14. 7. 95 EN \ Official Journal of the European Communities No L 163/3 COMMISSION REGULATION (EC) No 1711/95 of 13 July 1995 concerning the transitional adjustment of the special arrangement for the import of durum wheat originating in Morocco required in order to implement the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations and derogating from Council Regulation (EEC) No 1520/76 October 1992 establishing the Community Customs Code (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 1 of Regulation (EEC) No 1520/76, this Regulation lays down provisions applicable to the special arrangement for the import of durum wheat originating in Morocco for the period from 1 July 1995 to 30 June 1996. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in parti ­ cular Article 3 ( 1 ) thereof, Whereas the Cooperation Agreement between the Euro ­ pean Economic Community and Morocco (2) lays down a special arrangement for the import of durum wheat origi ­ nating in Morocco and transported direct from that country to the Community ; whereas this arrangement provides for a reduction in the levy of 0,50 units of account per tonne ; whereas Council Regulation (EEC) No 1520/76 of 24 June 1976 on imports of durum wheat originating in Morocco (3) lays down rules for implemen ­ ting this arrangement ; Whereas under the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotia ­ tions the Community undertook to replace variable levies by customs duties from 1 July 1995 ; whereas, pending the conclusion of a new arrangement with Morocco, a transitional derogation should be made from Regulation (EEC) No 1520/76 and 'levy' replaced by 'duty' ; whereas units of account should be changed into ecus ; Whereas the rate of the Common Customs Tariff duty for these imports is that applicable at the date mentioned in Article 67 of Council Regulation (EEC) No 2913/92 of 12 Article 2 The rate of duty applicable to imports into the Commu ­ nity of durum wheat falling within CN code 1001 10 00, originating in Morocco and transported direct from that country to the Community, shall be that fixed pursuant to Article 10 (2) of Council Regulation (EEC) No 1 766/92 (*) less ECU 0,73 per tonne. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 to 30 June 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 349, 31 . 12. 1994, p. 105. 0 OJ No L 169, 28. 6. 1976, p. 53. 3 OJ No L 169, 28. 6. 1976, p. 42. n OJ No L 302, 19 . 10 . 1992, p. 1 . 0 OJ No L 181 , 1 . 7. 1992, p. 21 .